Citation Nr: 1540194	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to January 1988.  This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the issue on appeal certified by the RO was listed as entitlement to service connection for degenerative joint disease of the left knee.  Before reaching the merits of the claim, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In addition, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has listed the issue on the title page accordingly.

In November 2014, the Veteran testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains a copy of the November 2014 Board hearing transcript and VA treatment records dated from February 2010 to October 2011 from the VA Medical Center (VAMC) in Orlando, Florida and Daytona Beach Outpatient Clinic (OPC).  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a left knee disorder was denied in a May 1988 rating decision; the Veteran was notified of this action and of his appellate rights, but did not appeal or submit new and material evidence within one year of the decision.

2.  In August 2008, the Veteran's service treatment records were obtained and associated with the record, thus a July 2008 claim for whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for left knee disorder was adjudicated on a de novo basis in a July 2009 rating decision.

3.  The claim for entitlement to service connection for degenerative joint disease of the left knee was denied in the July 2009 rating decision; the Veteran was notified of his appellate rights but did not perfect an appeal in response to a March 2010 statement of the case (SOC) and did not submit new and material evidence within one year of the July 2009 rating decision, subsequent to the March 2010 SOC.

4.  The evidence received since the July 2009 rating decision, regarding service connection for a left knee disorder, is new and material.


CONCLUSIONS OF LAW

1.  The May 1988 and July 2009 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the July 2009 rating decision to reopen service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision discussed below for the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder, the Board finds that any issue with regard to the timing or content of notice provided to the Veteran is moot or represents harmless error.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. 
§ 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In a May 1988 rating decision, the RO denied service connection for a left knee disorder because the Veteran failed to report for a scheduled examination.  The Veteran did not perfect an appeal or submit new and material evidence within one year of the May 1988 decision.  Therefore, the May 1988 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In August 2008, the Veteran's service treatment records were obtained and associated with the record, thus a July 2008 claim for whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left knee disorder was adjudicated on a de novo basis in a July 2009 rating decision.  See 38 C.F.R. § 3.156(c).  In that decision, the RO denied service connection for degenerative joint disease of the left knee because the evidentiary record did not show his post-service diagnosis of degenerative joint disease of the left knee is related to his in-service iliotibial band syndrome or manifested to a compensable degree within one year of separation from service.  The Veteran filed a timely NOD and, within one year of the July 2009 rating decision, new and material evidence was received which the RO reviewed and adjudicated the claim in a March 2010 SOC.  Subsequent to that SOC, no new and material evidence was received within one year of the July 2009 rating decision; therefore, a supplemental statement of the case was not needed and the rating decision was final  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the July 2009 rating decision and March 2010 SOC, the evidence included a March 1988 and July 2008 VA Form 21-526 (Application for Compensation and/or Pension Benefits), statements from the Veteran, service treatment records, Social Security Administration (SSA) records, VA treatment records dated from July 2008 to February 2010, and an October 2008 VA joints examination report.  The evidence showed a current disability and an in-service knee injury, but the nexus evidence of record indicated that the two were not related.

The additional evidence received since the July 2009 rating decision and March 2010 SOC includes private treatment records dated from October 2009 to November 2009 and November 2010, multiple statements from the Veteran, VA treatment records dated from February 2010 to October 2011, the November 2014 Board hearing transcript, March 2011 buddy statement, April 2011 statement from private physician, June 2014 private treatment record, and duplicate copies of SSA records and service treatment records.  The June 2014 private treatment record includes a positive nexus opinion between the Veteran's in-service injury and resultant iliotibial band syndrome with his knee condition and replacement need.  Such evidence is pertinent to the element of a nexus, which was not established at the time of the July 2009 rating decision. 

As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder, the claim is reopened.


REMAND

A remand is needed for the issue of entitlement to service connection for a left knee disorder to obtain identified outstanding relevant VA and private treatment records and an additional VA medical opinion.

The January 2014 SOC noted that the evidence of record included review of VA treatment reports from the Orlando VA Healthcare System dated from September 2009 to December 2013.  These VA treatment records have not been associated with the electronic or paper claims file.  The most recent VA treatment record in the file, located in VVA, is dated October 2011 from the Orlando VAMC.  

Furthermore in July 2014, the Veteran's representative submitted a waiver of initial AOJ consideration with the June 2014 private treatment record, in which the physician noted conducting physical examinations over time with the Veteran.  No such private records are associated with the claims file and the notation indicates that additional potentially relevant treatment records exist.  Therefore, these records must be associated with the other evidence already on file for the Board to review.

As noted above, the Veteran underwent a VA joints examination in October 2008.  Following the evaluation and review of the claims file at that time, the VA examiner noted a diagnosis of minimal degenerative joint disease of the left knee and provided a nexus opinion on a direct basis.  Since then, the evidentiary record includes private treatment records, additional left knee diagnoses, to include status post left total knee replacements in 2009 and 2010, as well as complaints of continuous symptoms since separation from service.  Such evidence was not addressed by the October 2008 VA examiner.  As a result, an additional VA medical opinion should be afforded to address all of the Veteran's left knee diagnoses during the appeal period and determine whether any symptoms of arthritis have been continuous since separation from service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include Dr. AM with the Florida Health Care Plans dated before and after June 2014.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include from the Orlando VA Healthcare System dated from September 2009 to December 2013 and records from any VA medical facility dated since October 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After completing the foregoing development, obtain a clarifying opinion from the examiner who provided the October 2008 VA opinion or another qualified examiner.  If the physician concludes that an examination is required, one should be provided.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must identify all current diagnoses of the left knee.  If degenerative joint disease of the left knee is not diagnosed, address the prior diagnosis of record.  For each currently diagnosed disorder, the examiner must provide the following opinion:  is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include his documented in-service iliotibial band syndrome and complaints of continuous symptoms since separation from service at the November 2014 Board hearing?  The examiner must specifically consider the June 2014 private nexus opinion.  

4.  Review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


